1                                            JS-6
2
3
4
5
6
                             UNITED STATES DISTRICT COURT
7
                          CENTRAL DISTRICT OF CALIFORNIA
8
9
10    CHRISTOPHER VAUGHN COOK,                          Case No. CV 18-10786-JVS (KK)
11                              Plaintiff,
12                        v.                            JUDGMENT
13    IRONWOOD STATE PRISON, ET AL.,
14                              Defendant(s).
15
16
17         Pursuant to the Order Accepting Findings and Recommendation of United
18   States Magistrate Judge,
19         IT IS HEREBY ADJUDGED that this action is dismissed without prejudice.
20
21
22   Dated: April 30, 2019
23
                                                    HONORABLE JAMES V. SELNA
24                                                  United States District Judge
25
26
27
28
